Citation Nr: 0718924	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  03-22 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran had active service from August 1971 to October 
1975, as well as subsequent period(s) of duty with the Hawaii 
Army National Guard.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

During the pendency of this appeal the veteran submitted a 
claim for service connection for chronic depression, which 
was denied by the RO in a June 2005 rating action.  That 
claim for an acquired psychiatric disorder other than PTSD is 
not a subject of the current appeal, because the claims 
folders before the Board do not reflect that the veteran 
appealed that rating action.  See 38 C.F.R. §  20.200.  The 
veteran's representative in an October 2006 Written Brief 
Presentation has contended, in effect, that a psychiatric 
disorder, other than the claimed PTSD, is somehow intertwined 
with the claim on appeal, so that the Board should consider a 
claim for service connection for a psychiatric disorder more 
broadly.  However, as noted above, a claim for an acquired 
psychiatric disorder other than PTSD is not before the Board.  
Such a claim is not inextricably intertwined with the claim 
for service connection for PTSD, because the claim for 
service connection for PTSD is in this case in no way 
dependent on the outcome of a claim for a different acquired 
psychiatric disorder, and prejudice to the veteran is not 
implicated by the specter of piecemeal adjudication.  See 
Harris v. Derwinski, 2 Vet. App. 180. 183 (1991).   


FINDINGS OF FACT

1.  The veteran was reported to be in sound mental condition 
upon entry into service, and clear and unmistakable evidence 
to the contrary has not been presented..  

2.  An independently corroborated stressor in service has not 
been established to support a current diagnosis of PTSD.  

3.  The veteran does not currently have  PTSD due to an in-
service stressor.  


CONCLUSION OF LAW

The criteria for service connection for post-traumatic stress 
disorder are not met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.304(b), 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

As an initial matter, the Board notes that in November 2006 
we received original service medical records (SMRs) not 
previously associated with the veteran's claims file.  
However, these consisted only of original dental and 
immunization records, and copies of a May 1996 pre-enlistment 
examination and a May 1996 pre-enlistment report of medical 
history, for membership with the Hawaii Army National Guard.  
As the current claim is for service connection for PTSD 
related to service in Vietnam during the Vietnam era, and 
does not relate to Hawaii Army National Guard membership 
decades later, and because these records provide no 
indication of psychiatric illness to further the veteran's 
claim, there is no reasonable possibility that these 
additional records may be pertinent to the adjudicative 
outcome of the appealed claim at either the RO or Board 
level.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993) (adverse 
finding by Board is potentially prejudicial where pertinent 
evidence is considered by Board and but not previously 
considered by RO).  

VA has fulfilled the requirements of the VCAA in this case.  
By letters in April 2001 and July 2005, the veteran was 
informed of the notice and duty-to-assist provisions of the 
VCAA, and was informed of the information and evidence 
necessary to substantiate his claim for service connection 
for PTSD.  Other development letters also advised him of 
attempts to obtain pertinent evidence.  He was told what 
evidence was needed to substantiate his claims, to include 
what evidence and information VA would obtain in his behalf 
and what information and evidence he could submit.  He was 
also told that it was ultimately his responsibility to see 
that pertinent evidence not in Federal possession is 
obtained.

The Board finds that the contents of the various notice and 
evidence-development letters letter provided to the veteran 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  Also during the course of the appeal, an SOC was 
issued in May 2003, and SSOCs were issued in February 2004 
and July 2006, each of which provided the veteran with an 
additional 60 days to submit more evidence.  Although the 
latter are "post-decisional" documents, they provided de 
novo review of the appealed claim, including consideration of 
the matter based on all appropriate criteria for the claim.  
See Mayfield, supra.

The VCAA letters and other development letters sent to the 
veteran requested that the veteran inform the RO of any VA 
and private medical sources of evidence pertinent to his 
claim, and provide necessary authorization to obtain those 
records.  They also requested evidence and information about 
the claimed in-service stressors, and informed of information 
necessary so that VA could assist in confirming claimed 
stressors.  Attempts were made to corroborate alleged 
stressors, including by contacting the U.S. Army Joint 
Services Records Research Center (JSRRC) (formerly the Armed 
Services Center for Research of Unit Records (USASCRUR)) with 
a reply from that facility received in September 2000.  

Statements supportive of alleged stressors in service were 
also received from fellow soldiers who said they knew the 
veteran.  The RO discounted the validity of those statements, 
and, as discussed below, the veteran at this most recent VA 
examination in May 2005 no longer presented either those 
purportedly corroborating statements to support his claim or 
the stressors alleged in those statements as supportive of 
his PTSD claim.  Accordingly, because the veteran no longer 
presents those alleged stressors as supportive of his claim, 
no additional development can be required to address their 
validity in furtherance of the veteran's claim.  

The single remaining alleged in-service event contended to be 
a stressor in this case is the veteran's visit to an 
orphanage in service.  However, as the veteran presents, and 
circumstances suggest, no feasible means of corroborating 
that visit (other than the noted purported fellow soldier 
statements which the RO discredited and the veteran 
implicitly disavowed), there is no indicated means of 
furthering the veteran's claim as associated with that 
alleged incident.
 
Records were sought from indicated medical sources, both VA 
and private.  All records obtained were associated with the 
claims folder.  Hence, any VA development assistance duty 
under the VCAA to seek to obtain indicated pertinent records 
has been fulfilled.  The veteran was also informed of 
evidence that could not be obtained.  

The veteran had informed the RO that he was in receipt of 
Social Security disability benefits, and such benefits 
determinations and underlying medical records were 
accordingly obtained and associated with the claims file in 
2005, in furtherance of the veteran's claim.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  

The record reflects that not all the veteran's SMRs are 
contained within the claims folders.  His service medical 
records folder on file contains service entrance and 
separation examinations and corresponding reports of medical 
history, and dental treatment records.  The RO has 
previously, in 1976, made exhaustive attempts to obtain any 
missing SMRs, with requests to the Department of the Army, to 
U.S. Army Reserves Components Personnel and Administration 
Center, and to other indicated sources.  These exhaustive 
efforts were to no avail.  When a veteran's records have been 
lost, the VA has an obligation to search for alternative 
records which support the claim.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  Moreover, although there is a lack of service 
medical records, VA regulations provide that service 
connection may be shown through other evidence.  Smith v. 
Derwinski, 2 Vet. App. 147 (1992); 38 C.F.R. § 3.303(a) 
(2006). 

Here, the veteran's service personnel records were obtained.  
Also, copies of records of the veteran's service 
hospitalization with some corresponding treatment records 
were successfully obtained in November 1976.  As discussed in 
the body of this decision, below, the RO also made official 
requests to the U.S. Army Joint Services Records Research 
Center (JSRRC), in an attempt to corroborate alleged stressor 
events.  The veteran was also afforded VA examinations to 
address his claim, and medical records held by the Social 
Security Administration were also obtained, as already noted.  
Thus, all reasonable efforts were made to obtain the 
veteran's service medical records, and when those were to no 
avail, to obtain substitute records or additional records to 
support the veteran's claim, fulfilling this heightened duty 
to assist the veteran.  38 C.F.R. § 3.303(a).

The veteran addressed the appealed claim by submitted written 
statements.  He had requested a Travel Board hearing at the 
RO before a Veterans Law Judge from the Board, to provide 
testimony in furtherance of his claim, and the Board remanded 
the case for that purpose in August 2004.  However, he 
withdrew that hearing request by a September 2004 signed 
statement.  He has not made a further request to address his 
claim at a hearing.  There is no indication that the veteran 
desires to address his claim further, or that such a desire 
remains unfulfilled.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
service connection is being denied, any issues as to rating 
or effective date are moot.

II.  Service Connection for PTSD

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2006).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Service connection for PTSD generally requires medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, as well as a link, established by the 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2006); 
Cohen v. Brown, 10 Vet. App 128 (1997).  Section 4.125(a) of 
38 C.F.R. incorporates the 4th edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), which includes the criteria for 
a diagnosis of PTSD.  If the evidence does not establish that 
the veteran served in combat with enemy forces during 
service, or if there is a determination that the veteran 
engaged in combat but the claimed stressor is not related to 
such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  The veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such service. 38 U.S.C.A. §§ 1111, 
1137; 38 C.F.R. § 3.304(b).

Here, the veteran contends, in effect, either that he has 
PTSD as a result of in-service stressors, or that he had PTSD 
prior to service which was aggravated by in-service 
experiences.  

The claims folder contains treatment records in which PTSD is 
diagnosed.  However, these records are not based on a 
complete review of the claims folder, and are not based on 
any independently corroborating evidence of alleged in-
service stressors, but rather only on the veteran's own self-
reported history.  Because service connection for PTSD 
requires a confirmed diagnosis of PTSD due to an 
independently corroborated in-service stressor, these 
diagnoses of PTSD cannot serve to support the claim absent 
independent corroboration of an in-service stressor on which 
such a diagnosis relies.  See 38 C.F.R. § 3.304(f); Cohen.  
"An opinion based upon an inaccurate factual premise has no 
probative value."  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  

The veteran submitted evaluations by J.P.R., a private 
psychologist, dated in March 1999 and April 2000 and based 
upon a review of the veteran's medical history.  He also 
submitted a report by a treating VA psychiatrist in August 
2000.  Other treatment records and assessments were submitted 
or obtained from treating mental health professionals.  
However, all these opinions finding PTSD associated with 
service were apparently based upon the veteran's allegations 
of combat experiences in Vietnam.  These opinions were also 
often based on the veteran's contentions of a pre-service 
history of sexual, physical, and emotional abuse while in 
foster care before being adopted at the age of six.  While 
these mental health care professionals found that the veteran 
had PTSD, generally due to both pre-service and in-service 
stressors, these conclusions cannot serve to support the 
claim for two reasons.  First, there is not clear any 
unmistakable evidence to overcome the presumption that the 
veteran was in sound condition upon entering service.  The 
presumption of soundness here - that the veteran had no 
mental impairment upon enlistment and entry into service - is 
established based on the absence of any examiner's findings 
of psychological impairment upon the veteran's service 
entrance examination in February 1971.  38 U.S.C.A. §§ 1111, 
1137; 38 C.F.R. § 3.304(b).  The veteran has not presented 
pre-service medical records or other records clearly and 
unmistakably establishing psychological impairment prior to 
service.  In fact, other than his own statements and medical 
opinions relying on those statements, he has not presented 
any evidence of either his alleged abuse prior to service or 
resulting psychological harm.  Hence, such pre-existing 
psychological impairment cannot be accepted to support the 
veteran's claim, due to the failure to overcome the 
presumption of soundness upon enlistment and entry into 
service.  38 C.F.R. § 3.304(b).

Second, the veteran's allegations of combat in service in 
Vietnam have not been independently corroborated.  Complete 
SMRs were not obtained, but service personnel records were 
obtained, and these indicate that the veteran did serve in 
the Republic of Vietnam during the Vietnam era, but also show 
that he was a food service specialist, and do not document 
any combat duties.  In submitted statements the veteran 
alleged that he also had duties driving a truck in Vietnam, 
and that he thereby encountered combat.  However, VA has been 
unable to corroborate those activities.  He did receive an 
Army Commendation Medal in 1972.  However, VA obtained a copy 
of that order, which reveals that the award was for 
"meritorious service in connection with military operations 
against a hostile force."  Hence, there is no indication by 
this award that the veteran himself experienced combat.  

In an August 1999 submitted statement the veteran contended 
that he experienced stressors in a convoy headed north out of 
Cam Ranh Bay, on a Flight Line in Nha Trang, and in a convoy 
headed north out of Nha Trang toward Pleiku, as part of the 
201st Aviation Air Support Group, 17th Air Assault Group, 1st 
Aviation Brigade.  The veteran also provided the first names, 
and months and years of death in Vietnam, of three fellow 
soldiers, whose deaths in action he was claiming as 
stressors.  However, despite requests by the RO, the veteran 
was unable to provide evidence of his participation in a 
combat operation, and was unable to provide sufficient 
details of alleged stressors to allow the U.S. Army Joint 
Services Records Research Center (JSRRC) to confirm those 
alleged stressors.  Specifically, the JSRRC could not confirm 
the veteran's presence at any combat incidents without 
greater specificity as to such events from the veteran.  
Further, the JSRRC noted that several individuals by the name 
of "[redacted], [redacted], and [redacted]" from the 1st Aviation Brigade 
died during the veteran's tour in Vietnam.  However, the 
JSRRC stated that greater specificity was required to 
corroborate that the veteran personally knew a specific 
soldier with one of those names who died in service.  Despite 
requests from the RO, the veteran did not provide greater 
specificity as to those alleged stressor events, so as to 
allow the JSRRC to confirm alleged stressors.  

The Board notes that the veteran was awarded Social Security 
disability benefits, in part, based upon diagnosed PTSD due 
to an assault and battery suffered while working as a 
security guard in 1998, and in part due to alleged in-service 
combat stressors.  That 1998 incident, while a confirmed 
stressor, was years after service.  The medical records 
underlying that decision were associated with the claims 
folder, but these also do not provide any independent 
corroboration of the veteran's alleged in-service stressors.  

The veteran also submitted statements, one dated in February 
2003 and one dated in May 2003, allegedly from two fellow 
soldiers, to the effect that they had personal knowledge of 
the veteran encountering combat in service in Vietnam.  
However, as the RO cogently observed in the February 2004 
SSOC, both of those statements bore the same spelling and 
grammatical errors, and hence appear to have been written by 
the same person.  In addition, one of the statements, while 
purportedly from a person whose Social Security number was 
provided, had that person's last name spelled incorrectly in 
both typed and signature form, with an "I" used in the name 
on the statement where the correct name corresponding to the 
Social Security number provided had an "L".  On these 
bases, the RO rejected these statements as not providing 
independent corroboration of the veteran's alleged stressors.  

The veteran failed to provide an explanation for the noted 
problems with these two purported corroborating statements.  
Instead, at a May 2005 VA psychiatric examination for 
compensation purposes, the veteran no longer gave a history 
of being involved in combat, and instead implied to the 
examiner that he had previously tried to prove this but the 
RO had discounted those attempts.  Thus, it would appear that 
the veteran himself then no longer contended that he had 
engaged in combat, in the face of evidence showing the likely 
inauthenticity of the previously submitted documents.  

However, in January 2004 he submitted some statements which 
he said he had received over the Internet from other Vietnam 
veterans.  These statements are to the effect that those 
soldiers witnessed combat or other stressor events, such as 
bombings or fellow solders being killed, or knew of such 
events taking place within a particular military group and/or 
at a point in time.  However, those statements ultimately do 
not support the present claim, since those individuals did 
not say that they knew of the veteran engaging in combat or 
of the veteran experiencing or witnessing stressor events in 
service.  Thus, ultimately, those statements are not adequate 
independent corroboration any stressors specifically alleged 
by the veteran, because they do not present first-hand 
knowledge as to the veteran, and they also do not provide 
additional information regarding his claimed stressors so as 
to allow any such stressors to be independently verified 
through official channels.  Rather, these statements speak to 
stressors known of, or experienced by, those other soldiers 
who were not personally known to the veteran in service.  
Corroboration of their stressors in service does not serve to 
corroborate the veteran's stressors because a link of 
personal experience has not been established between the 
veteran, those other soldiers, and their alleged stressors.  

The evidentiary record as a whole has provided no 
corroborated in-service stressor to support a diagnosis of 
PTSD for the veteran.  Allegations of the veteran's own 
combat exposure or personal knowledge of soldiers killed in 
service have not been confirmed through official channels or 
through corroborating statements that can withstand 
evidentiary scrutiny.  

At the above-noted May 2005 VA psychiatric examination, the 
examiner addressed the veteran's reported pre-service 
stressor history of having suffered abuse as a child, as well 
as his reported visit to an orphanage in service.  That 
examiner concluded that the veteran did not have PTSD, 
because his condition does not meet the criteria employed by 
psychiatrists to diagnose that disorder.  However, the 
examiner did conclude that the veteran has a depressive 
disorder in part related to experiences in service, in 
particular in part related to his visit to an orphanage in 
Vietnam.  However, the examiner specifically concluded that 
the veteran's alleged trip to an orphanage in service, while 
having a psychiatric effect, could not be classified as a 
stressor for purposes of a diagnosis of PTSD, because, in 
effect, the psychological impact did not meet the criteria of 
a stressor for PTSD.  Thus, this report fails to support the 
claim for several reasons.  First, the veteran's described 
visit to an orphanage in service in Vietnam is not 
independently corroborated and hence could not serve as a 
stressor to support the claim.  Second, the examiner 
specifically found that the alleged orphanage visit did not 
constitute a stressor in this veteran's case.  See Cohen 
(determining that whether an event in service was a stressor 
is a medical question particular to the individual claimant's 
case, to be answered by a medical professional).  Third, the 
examiner did not diagnose PTSD.  As noted in the 
Introduction, above, the Board does not currently have 
jurisdiction over a perfected appeal for service connection 
for any psychiatric disability other than PTSD, and hence is 
addressing only PTSD in this decision. 

While the veteran's claims files do contain a record of 
service hospitalization for mental illness, the condition was 
then assessed as a situational depressive reaction due to the 
his recent divorce, with no report of any stressor-type 
incidents or of any diagnosis of PTSD.  

Where, as here, the veteran's complete SMRs have proved to be 
unobtainable, the Board's obligation to explain our findings 
and to consider the benefit of the doubt rule is heightened.  
O'Hare v. Derwinski, supra.  In this case, the Board has 
carefully considered the evidence presented, but does not 
find evidence of a diagnosis of PTSD supported by an 
independently corroborated in-service stressor, so as to 
support the claim.  Rather, all diagnoses of PTSD presented 
were based upon uncorroborated stressors, and the most recent 
VA examination did not find PTSD to be present.  Hence, the 
preponderance of the evidence is against the claim, and the 
benefit-of-doubt doctrine, while carefully considered, cannot 
be for application here because the evidence is not in 
equipoise.  38 U.S.C.A. § 5107(b).  

Accordingly, absent a confirmed diagnosis of PTSD based upon 
a corroborated in-service stressor, the claim for service 
connection for PTSD must be denied.  38 C.F.R. 
§§ 3.303, 3.304(f).  


ORDER

Service connection for post-traumatic stress disorder is 
denied. 



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


